Citation Nr: 0634141	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1995 to April 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
requested a travel Board hearing which was scheduled for 
January 2003, however, she failed to appear.  This matter was 
remanded in October 2003 for further development.



FINDING OF FACT

The veteran does not currently have PTSD.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from a 
February 1998 rating decision which denied service 
connection.  Subsequent to issuance and upon enactment of the 
VCAA, the veteran was issued VCAA letters in June 2001, 
February 2002, May 2004, and June 2005.  Collectively, the 
VCAA letters notified the veteran of what information and 
evidence is needed to substantiate her claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Collectively, the 
contents of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  As detailed hereinabove, the veteran has been 
provided with multiple VCAA notices requesting further 
information regarding her claim, however, she has not 
responded to any such notices.  Furthermore, she failed to 
appear at a Board hearing which was scheduled per her 
request.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  As discussed, the RO did furnish the appellant 
letters in June 2001, February 2002, May 2004, and June 2005, 
in which it advised her of the evidence necessary to support 
her service connection claim.  Since the Board concludes 
below that the preponderance of the evidence is against 
entitlement to service connection for PTSD, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

At this point the Board acknowledges that 38 C.F.R. 
§ 3.304(f) requires additional notices to a claimant in cases 
involving claims of service connection for PTSD based on 
personal assault.  In the present case, the record shows that 
VA forwarded such notice to the veteran in June 1997.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in September 1998.  
In October 2003, this matter was remanded by the Board to 
afford the veteran another VA examination.  The veteran was 
scheduled for a June 2005 VA examination at the Dallas VA 
Medical Center (VAMC), however, she refused to undergo an 
examination at that location.  In August 2005, the RO sent a 
letter to the veteran requesting that she indicate the 
preferred location to complete the examination.  The veteran 
reportedly chose the Memphis VAMC.  The veteran was scheduled 
for VA examinations in January 2006 and February 2006.  She 
was notified by correspondence of the date of the respective 
VA examinations, however, she failed to appear.  The veteran 
has not contacted VA to reschedule the examinations, nor has 
she offered any explanation as to why she did not attend the 
scheduled examinations.  In fact, the evidence of record does 
not contain any written submissions from the veteran 
pertaining to her claim of service connection for PTSD since 
the filing of her substantive appeal (VA Form 9) in February 
1999.  A supplemental statement of the case was issued in 
March 2006 which referenced her failure to attend the 
scheduled VA examination.  The evidence of record does not 
contain any response from the veteran.

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(b).  While 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Based on the veteran's 
failure to attend the scheduled VA examination with regard to 
her service connection claim, and failure to attend a 
scheduled Board hearing without explanation, this 
demonstrates her lack of cooperation in advancing her claim 
and her actions show that any further efforts would be futile 
and result in needless government expense.  Even with 
representation by a national service organization which has 
presumably communicated to the veteran the importance of 
cooperation, the veteran has continually failed to appear for 
scheduled examinations and a hearing.  The Board concludes 
that VA has no remaining duty under the VCAA to provide 
medical examinations in conjunction with the veteran's claim 
of service connection.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of service connection on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service personnel records reflect that in March 1996, the 
veteran requested to be transferred to another "billet" due 
to extreme problems in her workspace, which were currently 
under investigation.  She reported that she was concerned 
about the safety of herself and family.  A July 1996 report 
reflects a work-related complaint from another soldier 
related to disrespectful behavior on the part of the veteran 
and failure to obey an order.  An undated report from the 
veteran reflects her contentions that she was having problems 
with her command, was being treated unfairly, and was being 
mentally abused.  She alluded to previous sexual harassment 
charges against a petty officer, and stated that he had 
entered her workspace, words were exchanged, he brought her 
up on disrespect charges and the charges were eventually 
dropped.  In undated correspondence from the veteran's ex-
husband to the President of the United States, he contended 
that the veteran was being sexually harassed and her nerves 
were falling apart.  A July 1996 statement from the veteran 
to her commanding officer reflects complaints of harassment 
in her workspace.  The veteran named several fellow soldiers, 
claiming sexual harassment, verbal abuse, inappropriate 
actions, and being physically hit.

In March 1997, the veteran underwent an in-service mental 
health evaluation.  She was referred for evaluation secondary 
to increased stress and recent left paralysis of her face due 
to recurrent Bell's Palsy.  The veteran reported that her 
first episode of Bell's Palsy occurred when she was 12 years 
old while dealing with stress of past sexual abuse.  She 
contends that the stress which led to her current episode 
stemmed from when she went to a co-worker's barracks, got 
drunk, and slept with him.  She reported that her husband had 
taken her to the barracks that day because she told him she 
had duty.  Since the incident, she had felt a lot of stress 
in her relationship with her husband, family and co-workers.  
She felt as if she was being harassed by the person with whom 
she allegedly slept, and others knew about what happened and 
used it against her to make her do more work than usual.  She 
described a long-standing history of instability in her 
relationships, with feelings of abandonment, and chronic 
feelings of emptiness and impulsivity in her behaviors, such 
as spending money.  She described turbulent relationships, 
characterized by alternating extremes of idealization and 
devaluation.  She reported variable self esteem and affective 
instability marked by intense episodic dysphoria and 
irritability lasting only a few hours.  She reported 
difficulty controlling her anger and sometimes had a "bad 
temper."  She denied suicidal ideation, but reported that 
she "felt sad" due to feelings of emptiness.  She admitted 
to a history of suicidal ideation when she was 17, due to not 
having a place to live and no support system.  She reported 
attending counseling on and off for three to four years since 
age 12 as a result of sexual molestation she experienced by 
her father, uncle and other men from the age of four to 
seven.  The examiner performed a mental status examination, 
and the Axis I diagnosis was adjustment disorder with 
depressed mood, and the Axis II diagnosis was borderline 
personality disorder.  The Axis IV factors were strain on 
marriage and familial relationships, financial concerns, and 
difficulties at work.  The examiner opined that the veteran 
was not considered to be mentally ill, but manifested a long-
standing disorder of character and behavior which was of such 
severity as to render her unsuitable for continued military 
service.  An examination performed for separation purposes in 
March 1997 reflects that her psychiatric state was clinically 
evaluated as normal.  The veteran separated from service 
effective April 11, 1997.

On April 16, 1997, the veteran presented voluntarily to the 
Dallas VAMC for help with her "anger."  She reported 
instability and family problems.  She reported a history of 
numerous suicide attempts and violent episodes.  She reported 
that she had been very "stressed" due to a sexual assault 
which occurred during service approximately seven months 
prior.  She reported that she was "drugged and raped."  
Since then, she reported difficulty with her marriage, and 
had developed Bell's Palsy.  She reported being sexually 
abused by her father and uncle.  She received psychiatric 
care as a child, but none as an adult until she was assaulted 
seven months prior.  After this event, she was in 
psychotherapy for one year with the diagnosis of borderline 
personality disorder.  Since being discharged from service, 
she reported poor sleep, increased goal directed activity, 
and difficulty controlling her temper with her husband who 
often brings up her history of sexual abuse or makes fun of 
her facial paralysis.  On mental status examination, her mood 
was sad.  Her affect was dysphoric.  Her appearance was 
disheveled, slightly overweight.  She was alert and oriented 
times four.  She had immediate, recent, and remote history 
intact, and calculated and abstracted well.  She denied any 
suicidal or homicidal ideations, and denied any sort of 
delusional thought process.  Her intellect was judged to be 
average.  Thought processes were well organized without any 
tangentiality.  Her judgment was good.  She was admitted, and 
had her history and physical examination performed but then 
decided that she did not want to stay for an evaluation 
because "she was not like other people that were on the 
psychiatric ward."  She also felt uncomfortable because it 
was predominantly a male unit, which the examiner noted was 
understandable in light of her history of sexual abuse.  The 
Axis I diagnoses were depression, not otherwise specified, 
and PTSD, and the Axis II diagnosis was history of borderline 
personality disorder.

In September 1998, the veteran underwent a VA examination.  
She reported that she was "raped" in September 1995.  She 
reported that it was someone she worked with.  She went to a 
party with a bunch of people, everyone was drinking, and then 
a lot of them went across the street to a bar.  She was in 
the barracks, and a Petty Officer was shaking her and she was 
naked.  She believed that he put something in her drink.  She 
reported that she went to the Commanding Officer, it was 
investigated, and was still under investigation.  She was 
transferred to a different assignment so she could avoid 
seing the Petty Officer, and then was told she had to return 
to her original assignment.  She reported being so upset that 
she incurred Bell's Palsy, and was placed on convalescent 
leave.  She was very angry about the way things were going 
because this was the second time the Petty Officer had done 
this.  She reported getting married, but there were many 
problems because "the stuff was up in the air."  They were 
divorced in October 1997.  Subsequent to discharge, she was 
given some medication and had decided to overdose and kill 
herself.  A woman knew about her plans and called the police.  
When the police arrived, the veteran told them that the woman 
had "made the whole thing up, so they would not bother me."  
She reported nightmares about what had happened to her, and 
dreams of "him" raping her.  On mental status examination, 
she was neat in dress.  She was cooperative, goal-oriented, 
and oriented as to time, place, and person.  She was able to 
organize and express her thoughts.  She spoke normally.  
There was moderate tension in her affect.  Her mood was 
somewhat down.  There was no psychosis, delusions, 
hallucinations, or organicity.  Her intellect was average.  
Her memory was fair.  Her judgment was good.  The examiner 
diagnosed borderline personality disorder.  The examiner 
stated that PTSD was not present.  The examiner opined that 
there were inconsistencies in the veteran's reporting, such 
as her saying that she dreamed of being raped and then 
stating that she woke up naked and did not know what happened 
and was sick to her stomach.  She reported not recalling the 
rape when she first talked about it.  The examiner also 
acknowledged that the veteran told the police that the woman 
made up the story about her drug suicide.  The examiner noted 
that the veteran did not reported being molested by her 
father and uncle.  

The veteran claims service connection for PTSD which she 
asserts was incurred due to military service.  Applying the 
facts in this case to the criteria set forth above, the Board 
finds that the weight of the probative evidence of record is 
against a finding that the veteran currently has PTSD.  As a 
result, service connection for this disability must be 
denied.

As detailed hereinabove, the veteran underwent a mental 
evaluation in March 1997, and as a result separation was 
recommended.  At the time of the examination, the veteran 
reported stressors of dealing with past sexual abuse, 
"sleeping" with a co-worker, and marital and family 
problems.  The examiner diagnosed adjustment disorder with 
depressed mood, and borderline personality disorder.  
Approximately five weeks after the mental health evaluation, 
and five days after separation from service, the veteran 
voluntarily reported to the Dallas VAMC complaining of 
instability and family problems.  At that time, she reported 
that she was "raped" in service.  As a result of the 
veteran's reported history, the examiner diagnosed 
depression, NOS, and PTSD.  However, upon undergoing a 
scheduled VA examination in September 1998, upon obtaining 
the veteran's reported pre-service, in-service, and post-
service history, and reviewing the veteran's claims folder, 
the examiner diagnosed borderline personality disorder and 
specifically stated that the veteran did not have PTSD.  In 
finding that a PTSD diagnosis was not warranted, the veteran 
relied on the inconsistencies in the veteran's personal 
history.  As discussed, the veteran has failed to show up for 
subsequently scheduled VA examinations and a Board hearing, 
therefore, the Board must base a decision on the current 
evidence of record.  

Based on the record as it now stands, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran currently has PTSD.  While acknowledging the 
diagnosis of PTSD in April 1997, the Board notes that such 
diagnosis is entitled to limited probative weight as it is 
based strictly on reports of the veteran which are somewhat 
inconsistent with the previous in-service mental health 
evaluation, and there is no indication that the examiner 
reviewed the veteran's claims folder, to include her service 
medical records.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  Additionally, the basis for such diagnosis is not 
known.  As noted, the veteran underwent a March 1997 in-
service mental health evaluation which contains detailed 
allegations regarding her pre-service history and events that 
occurred during service, however, she only alludes to a 
sexual encounter with a co-worker and does not claim at any 
time that she was raped.  As noted, the September 1998 VA 
examiner also acknowledged inconsistencies in the veteran's 
reported history regarding the rape.  Moreover, despite the 
veteran's report to the contrary, the service personnel 
records on file do not reflect any complaints to her 
Commanding Officer related to a rape.

The Board accepts the September 1998 VA examination as being 
the most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
The VA examiner expressly found that the criteria for a 
diagnosis of PTSD had not been met.  Because such a diagnosis 
of PTSD is required, entitlement to service connection for 
PTSD is not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.304(f).

The Board acknowledges the veteran's assertions in advancing 
her claim.  However, the Board is not permitted to reach 
medical determinations without considering medical evidence 
to support its findings, and must cite to competent evidence 
of record to support the conclusions.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Similarly, it is well established that, as a 
layman, the veteran is not considered capable of opining on 
matters requiring medical knowledge, such a medical 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) .


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


